Title: Vergennes to the American Commissioners, 27 September 1778: résumé
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, September 27, 1778, in French: In your letter of the 28th of last month you recalled the King’s promise in article 8 of the Treaty of Amity and Commerce to employ his good offices with the regencies of Barbary on behalf of American trade. I have communicated your request to M. de Sartine. In his enclosed reply he thinks the request well founded but needs further information, which I ask that you address to me. Be assured the King will do all in his power.>
